 



Exhibit 10.2
ADC TELECOMMUNICATIONS, INC.
INCENTIVE STOCK OPTION AGREEMENT

     
Optionee:
  Option Number:
Optionee ID:
  Plan: GSIP

This Incentive Stock Option Agreement (the “Agreement”) is entered into
effective                      by and between ADC Telecommunications, Inc., a
Minnesota corporation, (the “Company”), and the above-identified Optionee
pursuant to the Company’s Global Stock Incentive Plan (the “Plan”).
Effective the date written above, the Optionee has been granted an option (the
“Option”) to purchase all or any part of an aggregate of
                     shares of common stock, par value US$.20 per share, of the
Company (the “Common Stock”) at the price of US$                     per share
subject to the terms and conditions set forth herein and in the Plan and
Exhibit A to this Agreement. This Option is intended to be an incentive stock
option within the meaning of Section 422 of the Internal Revenue Code of 1986,
as amended (the “Code”).
The total aggregate purchase price for all of the shares purchasable under this
Option is US$               .
Subject to the terms and conditions of this Agreement, Exhibit A to this
Agreement and the Plan, this Option shall in all events terminate seven
(7) years after the date of grant (the “Expiration Date”). The shares subject to
this Option shall vest and may be exercised in whole or in part by the Optionee
according to the following vesting schedule:

              Number of Option     Vesting Date   Shares Vesting   Expiration
Date          

Subject to the provisions of the Plan and Exhibit A, the Optionee must be
actively employed by the Company or any of its Affiliates on each Vesting Date
for vesting to occur. Termination of employment after a Vesting Date may
accelerate the Expiration Date (see terms of the Plan and Exhibit A).
Optionee and the Company agree that these Options are granted under and governed
by the terms and conditions of this Agreement, Exhibit A to this Agreement, and
the Plan. Each of these documents and a Prospectus related to shares covered by
the Plan has been provided to Optionee. Optionee specifically acknowledges that
Exhibit A to this Agreement contains an agreement by Optionee not to solicit
employees of the Company or its Affiliates on behalf of any other employer, a
data privacy consent by Optionee and certain other acknowledgements by Optionee.
Optionee acknowledges that this Option is subject to the ongoing discretionary
authority of the Company to determine: (i) the permissible manner of exercise of
the Option (including but not limited to the authority of the Company to require
a mandatory cashless exercise); (ii) the permissible timing of exercise of the
Option; and (iii) any other restrictions that the Company deems necessary and
advisable, including but not limited to restrictions pertaining to applicable
law. Optionee further acknowledges that in the event the Optionee chooses to
effect a simultaneous exercise and sale of all or a portion of the shares that
are subject to this Option, neither the Company nor its third party stock option
administrator will guarantee any particular market price for the sale of the
shares, nor shall the Company or its third party administrator be responsible
for any failure to obtain any particular market price due to delays in the
exercise of this Option or any other reason.

 



--------------------------------------------------------------------------------



 



         
ADC TELECOMMUNICATIONS, INC.
       
 
       
 
Jeffrey D. Pflaum, Vice President, Corporate Secretary & General Counsel
 
 
Date    
 
       
OPTIONEE
       
 
       
 
 
 
Date    
Government/Taxpayer ID#                                               
       
Home Address                                                                  
       

ACCEPTANCE
Agreement Acceptance Instructions — Your Action Required

     
Step 1.
  Log on to your account at www.etrade.com. If you do not have access to your ID
and Password, please go to the following link for assistance:
 
   
 
  https://us.etrade.com/e/t/user/resetpasswdpageone
 
   
Step 2:
  Enter your ID and password; click on the alert that says: “You Have A New
Award — Action Required”. You will then be taken to a screen that shows the
Award information.
 
   
Step 3.
  On this page you will find two links: Take action required by your employer
for your new Award and View your complete grant details including vesting
schedules and plan documentation from your Employer. Please review your
documentation thoroughly.
 
   
Step 4.
  After reviewing the materials in your Award package, click on Take action
required by your employer for your new Award; enter your password and click the
accept or decline button for each individual Award.

Reminder about ADC’s Legal Agreement Acceptance Policy — IMPORTANT!
The Company requires you to notify it of your acceptance of the Award. An
electronic acceptance through E*Trade must be received within sixty
(60) calendar days after the delivery of this Agreement. During the 60-day
period, the Company will provide several reminder messages to accept your Award.
If you fail to make an electronic acceptance of the Award through E*Trade’s
website within such 60-day period, the Award will be void, and it will have no
force or effect. This means that the Award will be cancelled.
For questions regarding this Award, please contact ADC’s Global Rewards — Stock
Compensation Group as follows:

     
Postal Mail:
  Express Mail:
ADC
Attn: ADC Global Rewards-Stock Group, MS 56
P.O. Box 1101
Minneapolis, MN 55440-1101 USA
  ADC
Attn: ADC Global Rewards-Stock Group, MS 56
13625 Technology Drive
Eden Prairie, MN 55344 USA
 
   
Email:  stockprograms@adc.com
   
 
   
Facsimile:               952-238-1525
   
 
   
Telephone:            952-917-0576
                                800-366-3889 ext. 70576
   

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TO THE
ADC TELECOMMUNICATIONS, INC.
INCENTIVE STOCK OPTION AGREEMENT
This Exhibit A is part of and incorporated by reference into the Incentive Stock
Option Agreement (the “Agreement”) issued by ADC Telecommunications, Inc. (the
“Company”) pursuant to the Company’s Global Stock Incentive Plan (the “Plan”).
Unless otherwise defined herein, capitalized terms shall have the meaning given
such term in the Agreement.

1.   Grant of Option

Refer to the Agreement for a description of the Option grants, including the
total number of shares of Common Stock covered by this Option, the exercise
price per share, and the schedule for vesting. This Option is intended to be an
incentive stock option within the meaning of Section 422 of the U.S. Internal
Revenue Code.

2.   Duration and Exercisability

  (a)   This Option shall vest and become exercisable in accordance with the
schedule set forth on the Agreement. This Option shall in all events terminate
seven (7) years after the date of grant, if not earlier in the event of
termination of employment.     (b)   Notwithstanding the provisions contained in
Section 2(a) above, but subject to the other terms and conditions set forth
herein, this Option shall become fully vested and exercisable on the date of a
“Change in Control” (as hereinafter defined). For purposes of the Agreement and
this Exhibit A to the Agreement, the following terms shall have the definitions
set forth below:

  (i)   “Change in Control” shall mean:

  (A)   a change in control of the Company of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), whether or not the Company is then subject to such reporting requirement;
    (B)   the public announcement (which, for purposes of this definition, shall
include, without limitation, a report filed pursuant to Section 13(d) of the
Exchange Act) by the Company or any “person” (as such term is used in Sections
13(d) and 14(d) of the Exchange Act) that such person has become the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
determined in accordance with Rule 13d-3, excluding, however, any securities
acquired directly from the Company (other than an acquisition by virtue of the
exercise of a conversion privilege unless the security being so converted was
itself acquired directly from the Company); however, that for purposes of this
clause the term “person” shall not include the Company, any subsidiary of the
Company or any employee benefit plan of the Company or of any subsidiary of the
Company or any entity holding shares of Common Stock organized, appointed or
established for, or pursuant to the terms of, any such plan;

 



--------------------------------------------------------------------------------



 



  (C)   the Continuing Directors cease to constitute a majority of the Company’s
Board of Directors;     (D)   consummation of a reorganization, merger or
consolidation of, or a sale or other disposition of all or substantially all of
the assets of, the Company (a “Business Combination”), in each case, unless,
following such Business Combination, (A) all or substantially all of the persons
who were the beneficial owners of the Company’s outstanding voting securities
immediately prior to such Business Combination beneficially own voting
securities of the corporation resulting from such Business Combination having
more than fifty percent (50%) of the combined voting power of the outstanding
voting securities of such resulting Corporation and (B) at least a majority of
the members of the Board of Directors of the corporation resulting from such
Business Combination were Continuing Directors at the time of the action of the
Board of Directors of the Company approving such Business Combination;     (E)  
approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company; or     (F)   the majority of the Continuing
Directors determine in their sole and absolute discretion that there has been a
change in control of the Company.     (G)   The definition of “Change in
Control” is subject to changes as may be determined by the Compensation
Committee of the Company’s Board of Directors as necessary to comply with the
requirements of Section 409A of the Internal Revenue Code, as added by the
American Jobs Creation Act.

  (ii)   “Continuing Director” shall mean any person who is a member of the
Board of Directors of the Company, while such person is a member of the Board of
Directors, who is not an Acquiring Person (as defined below) or an Affiliate or
Associate (as defined below) of an Acquiring Person, or a representative of an
Acquiring Person or of any such Affiliate or Associate, and who (x) was a member
of the Board of Directors on the date of this Agreement as first written above
or (y) subsequently becomes a member of the Board of Directors, if such person’s
initial nomination for election or initial election to the Board of Directors is
recommended or approved by a majority of the Continuing Directors. For purposes
of this subparagraph (ii), “Acquiring Person” shall mean any “person” (as such
term is used in Sections 13(d) and 14(d) of the Exchange Act) who or which,
together with all Affiliates and Associates of such person, is the “beneficial
owner” (as defined in Rule 13d-3 promulgated under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty percent (20%) or
more of the combined voting power of the Company’s then outstanding securities,
but shall not include the Company, any subsidiary of the Company or any employee
benefit plan of the Company or of any subsidiary of the Company or any entity
holding shares of Common Stock organized, appointed or established for, or
pursuant to the terms of, any such plan; and “Affiliate” and “Associate” shall
have the respective meanings ascribed to such terms in Rule 12b-2 promulgated
under the Exchange Act.

  (c)   This Option shall not be assignable or transferable except to a
designated beneficiary (under procedures established by the Company) or by the
laws of descent and distribution in the case of the death of Optionee, and
except that for U.S. resident employees, upon written notice to the Company,
U.S. resident employees may transfer this Option during his or her lifetime to
any “family member” (as such term is used on Form S-8 under the Securities Act
of 1933) of Optionee provided that (i) there is no consideration for such
transfer or such transfer is effected pursuant to a domestic relations order in
settlement of marital property rights, and (ii) this Option held by such
transferees shall continue to be subject to the same terms and conditions
(including restrictions on subsequent transfers) as were applicable to this
Option immediately prior to such transfer. This

 



--------------------------------------------------------------------------------



 



      Option may not be pledged, alienated, attached or otherwise encumbered,
and any purported pledge, alienation, attachment or encumbrance thereof shall be
void and unenforceable against the Company or any Affiliate of the Company.

  (d)   This Option may be exercised, during the lifetime of Optionee, only by
Optionee, a permitted transferee pursuant to a transfer permitted by Section
2(c) above, or, if permissible under applicable law, by Optionee’s or such
transferee’s guardian or legal representative.

3.   Effect of Termination of Employment

  (a)   For all purposes of the Agreement and this Exhibit A, the following
terms shall have the following meanings:

  (i)   “Employment Termination Date” shall mean the earlier of:

  •   the date, as determined by the Company, that Optionee is no longer
actively employed by the Company or an Affiliate of the Company, and in the case
of an involuntarily termination, such date shall not be extended by any notice
period mandated under local law (e.g., active employment would not include a
period of “garden leave” or similar period pursuant to local law); or     •  
the date, as determined by the Company, that Optionee’s employer is no longer an
Affiliate of the Company.

  (ii)   “Retirement” shall mean the voluntary termination of your employment
with your Employer if (a) you are employed in a country on your Employment
Termination Date that on the Grant Date was not a member of the European Union
and (i) you are at least 55 years old, and (ii) your age in years plus your
years of service (as defined by the Company in its sole discretion for the
purposes of this Award) equals at least 65; or (b) you are employed in a country
on your Employment Termination Date that on the Grant Date was a member of the
European Union and you have at least 30 years of service (as defined by the
Company in its sole discretion for the purposes of this Award).

  (b)   In the event the Optionee ceases to be an employee of the Company or any
of its Affiliates for any reason other than death or Retirement, then Optionee
shall have the right to exercise the Option at any time within one year after
the Employment Termination Date to the extent of the number of vested shares
Optionee was entitled to purchase under the Option on the Employment Termination
Date, subject to the condition that no Option shall be exercisable after the
Expiration Date.     (c)   In the event the Optionee dies while an employee of
the Company or any of its Affiliates or within three months after the Employment
Termination Date, this Option may be exercised at any time within two years
after his or her death by the executors or administrators of Optionee, or by any
person or persons to whom the Option is transferred by the prior designation of
a beneficiary or the applicable laws of descent and distribution, to the extent
of the number of vested shares Optionee was entitled to purchase under the
Option on the date of death, subject to the condition that no Option shall be
exercisable after the Expiration Date.     (d)   In the event of the Retirement
of the Optionee, then Optionee shall have the right to exercise this Option at
any time within the shorter period from Optionee’s Employment Termination Date
of (1) the time remaining until the Expiration Date, or (2) five years. Such
right of exercise shall exist only to the extent of the number of vested shares
Optionee was entitled to purchase under the Option on the Employment Termination
Date, subject to the condition that no Option shall be exercisable after the
Expiration Date.     (e)   No further vesting of this Option shall occur after
the Employment Termination Date, and this Option shall be exercisable in
accordance with this Section 3 following the Employment

 



--------------------------------------------------------------------------------



 



      Termination Date only to the extent that it is exercisable on the
Employment Termination Date, pursuant to the vesting schedule set forth in the
Agreement and Section 2 hereof.

4.   Manner of Exercise

The Option can be exercised only by Optionee or other proper party within the
option period by notice to the Company or the Company’s third-party stock option
administrator in a form specified by the Company or such third-party stock
option administrator, or in such other manner as the Company may specify from
time-to-time. The Company shall have the right to specify all conditions of the
manner of exercise, and such conditions may vary by country and may be subject
to change from time to time.

5.   Adjustments

If Optionee exercises all or any portion of the Option subsequent to any change
in the number or character of the Common Stock (through stock dividend,
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase or exchange of shares
of Common Stock or other securities of the Company, issuance of warrants or
other rights to purchase shares of Common Stock or other securities of the
Company or other similar corporate transaction or event affecting the Common
Stock such that an adjustment is determined by the Committee to be appropriate
in order to prevent dilution or enlargement of the Option), Optionee shall then
receive for the aggregate price paid by him or her on such exercise of the
Option, the number and type of securities or other consideration which he would
have received if such Option had been exercised prior to the event changing the
number or character of outstanding shares.

6.   Responsibility for Taxes

Regardless of any action taken by the Company or Optionee’s employer (the
“Employer”) with respect to any or all income tax, social insurance, payroll
tax, payment on account or other tax-related withholding (“Tax-Related Items”),
Optionee acknowledges that the ultimate liability for all Tax-Related Items is
and remains Optionee’s responsibility and that the Company and/or the Employer
(i) make no representations or undertakings regarding the treatment of any
Tax-Related Items in connection with any aspect of the Option grant, including
the grant, vesting or exercise of the Option, the subsequent sale of shares
acquired pursuant to such exercise and the receipt of any dividends; and (ii) do
not commit to structure the terms of the grant or any aspect of the Option to
reduce or eliminate Optionee’s liability for Tax-Related Items. Without limiting
the foregoing, the Company specifically disclaims any representation or
guarantee that this Option will qualify as an Incentive Stock Option under
Section 422 of the Internal Revenue Code, or if the Option initially so
qualifies, that it will continue to qualify. Optionee should consult his or her
own tax advisor regarding the status of and tax treatment for this Option.
Prior to exercise of the Option, Optionee shall pay or make adequate
arrangements satisfactory to the Company and/or the Employer to satisfy all
withholding and payment on account obligations of the Company and/or the
Employer. In this regard, Optionee authorizes the Company and/or the Employer to
withhold all applicable Tax-Related Items legally payable by Optionee from
Optionee’s wages or other cash compensation paid to Optionee by the Company
and/or the Employer or from proceeds of the sale of the shares. Alternatively,
or in addition, if permissible under local law, the Company may (i) sell or
arrange for the sale of shares that Optionee acquires to meet the withholding
obligation for Tax-Related Items, and/or (ii) withhold in shares, provided that
the Company only withholds the amount of shares necessary to satisfy the minimum
withholding amount. Finally, Optionee shall pay to the Company or the Employer
any amount of Tax-Related Items that the Company or the Employer may be required
to withhold as a result of Optionee’s participation in the Plan or Optionee’s
purchase of shares that cannot be satisfied by the means previously described.
The Company may refuse to honor the exercise and refuse to deliver the shares if
Optionee fails to comply with his or her obligations in connection with the
Tax-Related Items as described in this section.

7.   Non-solicitation Agreement and Confidential Information

  (a)   In consideration of the grant of the Option, the Optionee shall not,
directly or indirectly, during the period the Optionee is employed by the
Company or its Affiliates and for a period of one year after the Employment
Termination Date: (i) induce or attempt to induce any other employee to

 



--------------------------------------------------------------------------------



 



      leave the employ of the Company or any of its Affiliates, or in any way
interfere adversely with the relationship between any such employee and the
Company or any of its Affiliates; (ii) induce or attempt to induce any other
employee of the Company or any of its Affiliates to work for, render services or
provide advice to or supply confidential business information or trade secrets
of the Company or its Affiliates to any person or entity other than the Company
or its Affiliates; or (iii) employ, or otherwise pay for services rendered by,
any other employee of the Company or any of its Affiliates in any other business
enterprise.

  (b)   In further consideration of the grant of the Option, the Optionee
specifically acknowledges and agrees that Optionee is bound to protect the
Company’s confidential information which includes but is not limited to
proprietary information, confidential data and any other representation of
Company knowledge, whether verbal, printed, written or electronically recorded
or transmitted. This includes confidential information concerning any
technologies, concepts, engineering, sales and financial details, customer names
and information, pricing, business strategies and other related or similar
confidential data. Optionee acknowledges that the obligation to protect the
Company’s confidential information continues after Optionee leaves the Company,
regardless of the reason. Optionee agrees to refrain from giving future
employers any confidential information belonging to the Company. This obligation
to preserve confidential information exists independently of and in addition to
any obligation to which the Optionee is subject under the terms of the Company’s
Invention, Copyright and Trade Secret Agreement, or other similar document.    
(c)   The Optionee acknowledges that breach of this Section 7 would be highly
injurious to the Company, and the Company reserves its rights to pursue all
available remedies, including but not limited to equitable and injunctive relief
and damages. The Optionee specifically agrees that the Company shall be entitled
to obtain temporary and permanent injunctive relief from a court of law to
enforce the provisions of this Section 7, and that such relief may be granted
without the necessity of proving actual damages and without necessity of posting
any bond. This provision with respect to injunctive relief shall not, however,
diminish the right of the Company to claim and recover damages or to seek and
obtain any other relief available to it. The Optionee further acknowledges that
this Section 7 shall be enforceable by the Company even if no portion of the
Option becomes vested and exercisable.

8.   Data Privacy Consent

Optionee hereby explicitly consents to the collection, use and transfer, in
electronic or other form, of his or her personal data as described in this
document by and among, as applicable, the Company and its Affiliates for the
exclusive purpose of implementing, administering and managing Optionee’s
participation in the Plan.
Optionee understands that the Company and its Affiliates hold certain personal
information about Optionee, including, but not limited to, Optionee’s name, home
address and telephone number, date of birth, social insurance number or other
identification number, salary, nationality, job title, any shares of stock or
directorships held in the Company or its Affiliates, details of all options or
any other entitlement to shares of stock awarded, cancelled, exercised, vested,
unvested or outstanding in Optionee’s favor, for the purpose of implementing,
administering and managing the Plan (“Data”). Optionee understands that Data may
be transferred to any third parties assisting in the implementation,
administration and management of the Plan, that these recipients may be located
in Optionee’s country or elsewhere, and that the recipient’s country may have
different data privacy laws and protections than Optionee’s country. Optionee
understands that Optionee may request a list with the names and addresses of any
potential recipients of the Data by contacting ADC’s Global Rewards — Stock
Compensation Group. Optionee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing Optionee’s participation in the Plan,
including any requisite transfer of such Data as may be required to a broker or
other third party with whom Optionee may elect to deposit any shares of stock
acquired upon exercise of the Option. Optionee understands that Data will be
held only as long as is necessary to implement, administer and manage Optionee’s
participation in the Plan and that Optionee may, at any time, view Data, request
additional information about the storage and processing of Data, require any
necessary amendments to Data or refuse or withdraw the consents herein, in any
case without cost, by contacting in writing

 



--------------------------------------------------------------------------------



 



ADC’s Global Rewards — Stock Compensation Group. Optionee understands, however,
that refusing or withdrawing his or her consent may affect Optionee’s ability to
participate in the Plan. For more information on the consequences of Optionee’s
refusal to consent or withdrawal of consent, Optionee may contact ADC’s Global
Rewards — Stock Compensation Group.

9.   Nature of Grant

In accepting the grant, Optionee acknowledges that:

  (a)   The Plan is established voluntarily by the Company, it is discretionary
in nature and it may be modified, suspended or terminated by the Company at any
time, as provided in the Plan and this Agreement. The Option is subject in all
respects to the terms and conditions of the Plan and this Agreement.     (b)  
The grant of the Option is voluntary and occasional and does not create any
contractual or other right to receive future grants of options, or benefits in
lieu of options, even if options have been granted repeatedly in the past.    
(c)   All decisions with respect to future option grants, if any, will be at the
sole discretion of the Company.     (d)   Optionee’s participation in the Plan
shall not create a right to further employment with the Company or any of its
Affiliates and shall not interfere with the ability of the Company or its
Affiliates to terminate Optionee’s employment relationship at any time with or
without cause.     (e)   Optionee is voluntarily participating in the Plan.    
(f)   The Option is an extraordinary item that does not constitute compensation
of any kind for services of any kind rendered to the Company or the Employer,
and is outside the scope of Optionee’s employment contract, if any.     (g)  
The Option is not part of normal or expected compensation or salary for any
purposes, including, but not limited to, calculating any severance, resignation,
termination, redundancy, end of service payments, bonuses, long-service awards,
pension or retirement benefits or similar payments.     (h)   In the event that
Optionee is not an employee of the Company, the Option grant will not be
interpreted to form an employment contract or relationship with the Company; and
furthermore, the Option grant will not be interpreted to form an employment
contract with any Affiliate of the Company.     (i)   The future value of the
underlying shares is unknown and cannot be predicted with certainty.     (j)  
If the underlying shares do not increase in value, the Option will have no
value.     (k)   If Optionee exercises the Option and obtains shares, the value
of those shares acquired upon exercise may increase or decrease in value, even
below the exercise price.     (l)   No claim or entitlement to compensation or
damages arises from termination of the Option or diminution in value of the
Option or shares purchased through exercise of the Option which results from the
termination of Optionee’s employment by the Company or the Employer (for any
reason and regardless of whether in breach of contract), and Optionee
irrevocably releases the Company and its Affiliates from any such claim that may
arise; if, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, Optionee shall be deemed irrevocably to
have waived his/her entitlement to pursue such claim.

 



--------------------------------------------------------------------------------



 



  (m)   Optionee consents to the delivery by electronic means of any documents
related to the Option, the Plan or future options that may be granted under the
Plan.

10.   Miscellaneous

  (a)   Optionee shall have none of the rights of a shareholder with respect to
shares subject to this Option until such shares shall have been issued upon
exercise of this Option.     (b)   This Agreement shall be governed by and
construed in accordance with the domestic laws of the State of Minnesota without
giving effect to any choice or conflict of law provision or rule (whether of the
State of Minnesota or any other jurisdiction) that would cause the application
of the laws of any jurisdiction other than the State of Minnesota. The Company
and the Optionee submit to the jurisdiction of any state or federal court
sitting in Minneapolis, Minnesota, in any action or proceeding arising out of or
relating to this Agreement, and agree that all claims in respect of the action
or proceeding may be heard and determined in any such court. Each of the Company
and the Optionee also agrees not to bring any action or proceeding arising out
of or relating to this Agreement in any other court. Each of the Company and the
Optionee waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of the other party with respect thereto. The Company and
the Optionee agree that a final judgment in any action or proceeding so brought
shall be conclusive and may be enforced by suit on the judgment or in any other
manner provided by law or in equity.     (c)   To the extent any provision of
this Agreement shall be determined by any court to be invalid or unenforceable
in any jurisdiction, such provision shall be deemed to be deleted from this
Agreement, and the validity and enforceability of the remainder of such
provision and of this Agreement shall be unaffected. In furtherance of and not
in limitation of the foregoing, the Optionee expressly agrees that should the
duration of, geographical extent of, or business activities covered by Section 7
of this Agreement be in excess of that which is valid or enforceable under
applicable law, then such provision shall be construed to cover only that
duration, extent or activities that may validly or enforceably be covered. The
Optionee expressly stipulates that this Agreement shall be construed in a manner
that renders its provisions valid and enforceable to the maximum extent (not
exceeding its express terms) possible under applicable law.     (d)   If
Optionee has received this Agreement or any other document related to the Plan
translated into a language other than English and if the translated version is
different than the English version, the English version will control.

 